     Case 2:18-cv-00260-SMJ     ECF No. 16     filed 12/10/18    PageID.112 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7                   IN THE UNITED STATES DISTRICT COURT
 8                 OF THE EASTERN DISTRICT OF WASHINGTON
 9                                     AT SPOKANE
10
11
      KYLE E. NORTH,                                   Case No. 2:18-cv-00260 SMJ
12
13                               Plaintiff,            STIPULATION FOR ORDER
14    vs.                                              OF DISMISSAL OF CITY OF
15
                                                       PULLMAN POLICE
      CITY OF PULLMAN POLICE                           DEPARTMENT, DOUG
16    DEPARTMENT, DOUG ANDERSON,                       ANDERSON, MICHAEL
17    an individual, MICHAEL                           SONTGERATH, GARY
18
      SONTGERATH, an individual, GARY                  JENKINS, and CHRISTIAN
      JENKINS, an individual, and                      TENNANT
19    CHRISTIAN TENNANT, an individual,
20
21                               Defendants.
22
23          COME NOW Plaintiff KYLE E. NORTH and Defendants CITY OF
24
     PULLMAN POLICE DEPARTMENT, DOUG ANDERSON, MICHAEL
25
26   SONTGERATH, GARY JENKINS and CHRISTIAN TENNANT, through their
27
     undersigned attorneys of record and hereby stipulate that all of Plaintiff’s claims
28
29
30
     STIPULATION FOR ORDER OF DISMISSAL OF CITY
     OF PULLMAN POLICE DEPARTMENT, ANDERSON,                    Evans, Craven & Lackie, P.S.
     et al. - Page 1                                                       818 W. Riverside, Suite 250
                                                                            Spokane, WA 99201-0910
                                                                   (509) 455-5200; fax (509) 455-3632
     Case 2:18-cv-00260-SMJ    ECF No. 16    filed 12/10/18    PageID.113 Page 2 of 3



 1   against Defendants CITY OF PULLMAN POLICE DEPARTMENT, DOUG
 2
     ANDERSON, MICHAEL SONTGERATH, GARY JENKINS and CHRISTIAN
 3
 4   TENNANT should be dismissed, with prejudice and without costs or attorney
 5
 6
     fees.
 7           DATED this 10th day of December, 2018.
 8
 9
                                            EVANS, CRAVEN & LACKIE, P.S.
10
                                            By:     s/ Christopher J. Kerley
11                                          CHRISTOPHER J. KERLEY, #16489
12                                          Attorneys for Defendants City of Pullman
13
                                            Police Department, Doug Anderson,
                                            Michael Sontgerath, Gary Jenkins, and
14                                          Christian Tennant
15
16
                                            LAW OFFICE OF BRIAN H. KRIKORIAN
17
18                                          By:    s/ Brian H. Krikorian
19                                          BRIAN H. KRIKORIAN, #27861
                                            Co-Attorney for Plaintiff Kyle E. North
20
21                                          CREER LEGAL
22
                                            By:    s/ Erica A. A. Krikorian
23
                                            ERICA A. KIRIKORIAN, #28793
24                                          Co-Attorney for Plaintiff Kyle E. North
25
26
27
28
29
30
     STIPULATION FOR ORDER OF DISMISSAL OF CITY
     OF PULLMAN POLICE DEPARTMENT, ANDERSON,                  Evans, Craven & Lackie, P.S.
     et al. - Page 2                                                     818 W. Riverside, Suite 250
                                                                          Spokane, WA 99201-0910
                                                                 (509) 455-5200; fax (509) 455-3632
     Case 2:18-cv-00260-SMJ      ECF No. 16    filed 12/10/18    PageID.114 Page 3 of 3



 1                            CERTIFICATE OF SERVICE
 2
 3
           I hereby certify that on December 10, 2018, I electronically filed the
 4
 5   foregoing with the Clerk of the Court using the CM/ECF System which will send
 6
     notification of such filing to the following:
 7
 8   Erica Krikorian
 9
     CREER LEGAL
     11900 NE First Street, Suite 300G
10   Bellevue, WA 98005
11   erica@creerlegal.com
12
     Brian H. Krikorian
13
     LAW OFFICES OF BRIAN H. KRIKORIAN
14   P.O. Box 6905
15   11900 NE 1st Street, Suite 300, Bldg. G
     Bellevue, WA 98005
16
     bhkrik@bhklaw.com
17
18   Laura D. McAloon
     McALOON LAW PLLC
19
     421 W. Riverside Avenue, Suite 515
20   Spokane, WA 99201
21   laura@mcaloon-law.com
22
                                              EVANS, CRAVEN & LACKIE, P.S.
23
24                                            By s/ Christopher J. Kerley
25
                                              CHRISTOPHER J. KERLEY, #16489
                                              Attorneys for Defendants
26
27
28
29
30
     STIPULATION FOR ORDER OF DISMISSAL OF CITY
     OF PULLMAN POLICE DEPARTMENT, ANDERSON,                    Evans, Craven & Lackie, P.S.
     et al. - Page 3                                                       818 W. Riverside, Suite 250
                                                                            Spokane, WA 99201-0910
                                                                   (509) 455-5200; fax (509) 455-3632
